TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00647-CV



                     DK&G Management Inc. d/b/a Lifeline Aquatics Inc.,
                        David Grubbs and Kerry Evans, Appellants

                                                   v.

   Evgeny Bystroy, Mikhail Moskalenko, Anna Panfilova and Elena Rybalko, Appellees


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-12-000321, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants filed their notice of appeal on October 9, 2014. To date, appellants have

not paid for or made arrangements to pay for the clerk’s or reporter’s records, despite being cautioned

that their failure to do so would result in the dismissal of the appeal. We therefore dismiss the appeal

for want of prosecution. See Tex. R. App. P. 42.3(b).



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: January 14, 2015